UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7165


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CAMILLA WHITAKER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:08-cr-00374-REP-1)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Camilla Whitaker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Camilla Whitaker appeals the district court’s order denying her 18 U.S.C.

§ 3582(c)(2) motion seeking a sentence reduction under Amendment 782 to the Sentencing

Guidelines.   The court found that Whitaker was eligible for relief but exercised its

discretion not to reduce her sentence. In so doing, the court considered the parties’

arguments and the relevant 18 U.S.C. § 3553(a) factors and adequately explained its

reasons for denying the motion. We conclude that the district court did not abuse its

discretion in denying Whitaker’s motion and affirm the court’s judgment. See United

States v. Martin, 916 F.3d 389, 395 (4th Cir. 2019) (stating standard). We deny Whitaker’s

motion for appointment of counsel. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2